Citation Nr: 1233777	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for pes planus, calcaneal spurring, and pes cavus of the right foot.

2.  Entitlement to a rating higher than 10 percent for pes planus with calcaneal spurring of the left foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1967 to June 1969, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a 10 percent rating for the Veteran's bilateral foot disability, then characterized as bilateral anterior flatfeet (i.e., pes planus) with loss of transverse arches.

Another RO decision since issued in December 2008, during the pendency of this appeal, revised the characterization of this service-connected disability to pes planus, calcaneal spurring, and pes cavus of the right foot, and to pes planus with calcaneal spurring of the left foot.  And instead of just having a single 10 percent collective rating for this disability, the RO assigned separate 10 percent ratings for each foot retroactively effective from November 13, 2004.  The Veteran since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In October 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including especially to provide the Veteran notice concerning the disability rating and effective date elements of his claims in compliance with the Veterans Claims Assistance Act (VCAA), and to have him undergo another VA compensation examination to reassess the severity of his bilateral foot disability.



FINDINGS OF FACT

1.  The Veteran's bilateral foot disability is manifested by symptoms of pain, tenderness to palpation in multiple places on his feet (including severe pain on palpation of the distal third intermetatarsal space), cramping between his toes, plantar calcaneal spurs, mild degenerative changes, and even greater pain, weakness, stiffness, swelling, and fatigue when walking or standing.

2.  These symptoms and impairments have resulted in subsequent diagnoses of metatarsalgia, plantar fasciitis and neuromata.  He says his symptoms improve with the use of orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent rating, though no greater rating, for the pes planus, calcaneal spurring, and pes cavus of the right foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2011).

2.  The criteria also are met for a higher 20 percent rating, though no greater rating, for the pes planus with calcaneal spurring of the left foot.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the VCAA, upon receipt of a complete or substantially complete application, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002)

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice and assistance errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error, but also, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim so as to not, instead, be merely harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102.


In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2005, prior to initially adjudicating his claim, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his increased-rating claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  A letter complying with the Dingess requirements more recently was sent in October 2011, in compliance with the Board's October 2011 remand directive that he receive this additional notice.

As for the duty to assist, the RO obtained his VA treatment records and has provided him VA compensation examinations, including most recently in January 2012, which also was a result of the Board remanding these claims in October 2011.  This last VA compensation examination was provided rather recently, and the VA examination reports and other evidence of record contain the findings needed to properly adjudicate these claims, especially insofar as assessing the severity of these disabilities in relation to the applicable rating criteria.  Thus, additional examination is not needed.  38 C.F.R. §§ 3.327, 4.2 (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  

Moreover, in providing the additional VCAA Dingess notice and having the Veteran undergo this additional VA compensation examination, the Board is satisfied there was compliance with the Board's October 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with a remand directive, as a matter of law, and the Board itself commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively acceptable to have "substantial", even if not "exact" or "total" compliance).

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Applicable Statutes, Regulations and Case Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011).

Where, as here, entitlement to compensation already has been established and an increase in the disability ratings is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2 (2011).

In determining the present level of disability, however, "staged" ratings are appropriate for increased-rating claims when the factual findings show distinct time periods where the service-connected disabilities have exhibited symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating increased-rating claims is on the evidence concerning the state of the disabilities 

from one year before the claims for higher ratings were filed until VA makes a final decision on the claims.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (West 2002); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Board has considered the potential application of all provisions of the regulations governing VA benefits, irrespective of whether they were expressly raised, as well as the entire history of the Veteran's disability in reaching its decision.  See 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).


In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27 (2011).

III.  Analysis

Disabilities of the feet are rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs_ 5276 through 5284.  The RO originally determined the most appropriate DC to rate the Veteran's bilateral foot disability was 38 C.F.R. § 4.71a, DC 5276, which pertains to acquired flatfeet.  In the December 2008 rating decision, however, the RO determined that DC 5284 instead would more appropriately incorporate the symptoms associated with this disability, and 10 percent disability ratings were then assigned for moderate disability of each foot.

DC 5276 provides that a 10 percent disability rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, DC 5276 (2011).  A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id.  A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating, the maximum rating available under this diagnostic code, if bilateral.  Id.

But as the Veteran's bilateral foot disability is manifested by multiple symptoms that are not fully described in the rating criteria for pes planus, DC 5276 may not provide the most appropriate means of rating his disability.  Moreover, his most recent VA examinations and VA treatment records indicate his foot disability has evolved into something other than pes planus.  Therefore, the Board finds that his bilateral foot disability is most appropriately rated under DC 5284, which concerns "other" foot injuries.  See 38 C.F.R. § 4.71a, DC 5284 (2011).

Under DC 5284, a 10 percent rating is warranted when a foot injury results in "moderate" disability.  Id.  A 20 percent rating is warranted when a foot injury results in "moderately severe" foot disability, whereas a 30 percent rating is warranted when a foot injury results in "severe" disability.  A maximum rating of 40 percent may be assigned with actual loss of use of the foot.  See the note following DC 5284.

Here, based on a review of all of the relevant evidence of record, including the VA examination reports, VA treatment records, and the Veteran's lay statements, the Board finds that a higher 20 percent rating is warranted for each foot, though no greater rating, for "moderately severe" impairment on account of this disability.

The Veteran first underwent a VA compensation and pension (C&P) examination in connection with his increased-rating claim in October 2005.  That examination was performed by a VA contractor (QTC Medical Services).  During that examination he reported that he did not have any pain, weakness, stiffness, swelling, or fatigue when his feet were at rest.  He added that he did experience all of these symptoms, however, when walking or standing, and the examiner objectively confirmed as much, remarking that the Veteran's functional impairment was an inability to stand or walk for extended periods of time.  When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, including, as here, with prolonged or repeated use or during 
flare-ups, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Here, in addition to the notation of inability to stand or walk for extended periods of time, the Veteran reported missing approximately two days of work per month as a result of his impairment.  Examination of his feet did not reveal any signs of abnormal weight bearing.  His posture and gait were within normal limits.  The examiner noted, however, the Veteran required in-soles for ambulation in order to support the arches of his feet.  Range-of-motion testing of his ankle joints revealed normal results without any limitation as a result of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  But examination of his feet specifically revealed bilateral painful motion and tenderness.  Pes planus was noted to be present, however, no valgus was present in either foot.  Neither foot showed forefoot/midfoot malalignment.  Palpation of the plantar surface revealed slight tenderness bilaterally.  The left and right Achilles tendon both revealed good alignment.  The examiner indicated the Veteran's arch supports did not relieve the symptoms and pain in his feet.  X-rays of his feet showed bilateral plantar calcaneal spurs.  Based on these findings, the physician diagnosed bilateral acquired flatfeet and noted there was no change in the diagnosis from the previous examination.

A review of the Veteran's VA treatment records reveals that he received fairly frequent podiatric treatment over the last several years.  In November 2004, he reported for a VA podiatric consultation with a complaint of burning and a bruising sensation in the balls of his feet.  He reported having pain in his heels since August 2004, with the left worse than the right.  He reported that the pain was constant and that it was a little harder to get started in the morning.  Pain was noted bilaterally on palpation to the medial calcaneal tuberosity, left greater than right, and the medial band of the plantar fascia, also left greater than right.  Positive bowstringing of the medial band of the plantar fascia with dorsiflexion of the hallux at the metatarsophalangeal joint was also noted bilaterally.  X-rays revealed inferior calcaneal spurring bilaterally.  He was given an injection consisting of Lidocain, Marcain, and Dexamethasone.  A later November 2004 podiatry clinic report indicated that the injections to treat his heel spur syndrome had resulted in 
50-percent improvement in his right foot and 25-percent improvement in his left.  In December 2004, he was noted to have no pain upon palpation of the plantar fascia.  He reported being 75 percent improved.  The report indicated that metatarsalgia would be addressed in the future.  

He again was seen for follow-up treatment at the podiatry clinic in February 2005.  He reported feeling much better since he had been wearing night splints.  He reported 85 percent improvement on the left side and 95 percent improvement in the right.  He was noted to have pain on palpation to the medial tubercle calcaneus bilaterally and to the metatarsal heads, one through five, bilaterally.  No pain was observed on palpation of the medial arch.  The diagnoses were bilateral plantar fasciitis and metatarsalgia.  Later, during a June 2005 podiatry consultation, he again reported having 95 percent improvement in heel pain, but reported continuing metatarsalgia.  On examination, no pain was noted at the plantar medial tubercle of the calcaneus, bilaterally, and no pain was noted on palpation of the medial fascial band, bilaterally.  No erythema or edema was noted bilaterally.  Pain was noted on palpation of the metatarsal heads 2, 3, and 4, bilaterally.  Identical results were noted during a September 2005 podiatry consultation.  During an October 2006 podiatry consultation, he reported that he did not like the orthotics that he had been provided, and so he had been wearing a pair of pre-fabricated inserts.  He reported having pain under the balls of his feet when walking long distances.  Examination of his feet revealed identical findings as during the June and September 2005 consultations.  Similar findings were again noted during a January 2007 podiatry consultation, where he again reported that the specially made orthotics that he had received made his feet hurt worse than 
pre-fabricated inserts.  In addition to findings regarding pain, the evaluating clinician noted forefoot splaying in relation to the rearfoot bilaterally.  Over pronation was also noted upon standing, bilaterally.  

The Veteran was afforded another VA C&P examination through QTC Medical Services in February 2007.  At that examination, he described the pain in his feet as a sharp, burning, aching pain, and that it was at a level of eight out of ten.  He reported increased pain with physical activity and improvement of pain upon resting.  He reported experiencing pain after moderate activity and swelling after longer activity.  He reported experiencing pain daily.  Symptoms of pain, weakness, stiffness, swelling, and fatigue were absent at rest but present when standing or walking.  Functional impairment included an inability to walk, jog, and no normal activities without pain.  Normal range of motion was indicated in his ankle joint, without any limitation in motion due to pain, weakness, fatigue, lack of endurance, or incoordination after repetitive use.  Examination of his feet did not reveal any signs of abnormal weight bearing, and his posture and gait were within normal limits.  Painful motion was noted in both of his feet.  The examiner noted that neither pes planus nor pes cavus were present.  There was additionally no evidence of hammer toes, Morton's metatarsalgia, hallux valgus or hallux rigidus.  The examiner added, however, that the Veteran required arch supports, and that the symptoms and pain were not relieved by his corrective shoe wear.  X-rays again noted bilateral plantar calcaneal spurs.  The weight bearing X-ray of his right foot additionally showed pes cavus.  Based on the results, the examiner diagnosed bilateral acquired flatfeet with plantar calcaneal spurs and right foot pes cavus.


Following that VA compensation examination, the Veteran was seen for another VA podiatry consultation in April 2007.  He reported that his foot orthotics were comfortable, but that he still had pain after walking for an hour or so.  He was observed to be walking without a limp and his foot examination was normal.  His arch height was noted to be fine, and his calcaneal stance position was vertical.  No plantar callosities were noted, indicating either a fixed or functional problem.  Subjective complaints of foot pain could not be associated with objective findings.

He was afforded his most recent VA C&P examination in January 2012.  His chief complaint was a pulsating pain in the balls of his feet.  He indicated the pain was equal in each foot and that it extended proximally along the medial edge of his heel and into his legs below his knees.  He reported experiencing swelling of his feet and indicated that his legs sometimes felt like stumps.  He additionally reported feeling bilateral cramping between his third and fourth toes.  He indicated the pain reached a level of six out of ten, but that it increases to nine out of ten when walking without padded insoles.  He reported getting some relief from using soft, non-prescription foot supports.  He reported that his pain was constant but that it increased in severity with initial weightbearing in the morning or when walking for more than 15 minutes.  He reported having difficulty walking to meet business clients and he indicated that he occasionally used a cane for assistance when walking distances.

On objective physical examination, review of vascular, neurologic, dermatologic, and muscle testing results were all normal.  Range-of-motion testing of his ankles revealed painful stretching on passive and active knee straightening.  A 10-degree inversion was noted bilaterally on the subtalar joints.  First metatarsophalangeal joint motion testing showed some limitation with pain on all motions.  His forefoot and rearfoot position showed eight degrees of valgus on the left and five degrees of valgus on the right.  Non-weightbearing examination showed adductovarus rotation contractures of the fifth toe bilaterally.  Pain to palpation was noted on sub-metatarsal heads one through five, bilaterally.  The range of motion of the lesser metatarsophalangeal joints was unrestricted bilaterally with mild pain on the third and fourth joints of the left foot and on the fourth joint of the right foot.  

Pain to palpation was noted on the distal one third of the medial slip plantar fascia and distal Achilles, bilaterally.  Severe pain to palpation was noted on the distal third intermetatarsal space bilaterally, with the pain radiating into the third and fourth toes of the right foot.  Mild discomfort was noted in the mid arch bilaterally.  He was noted to have a well-formed, moderately high arch with the Achilles centered on the heel, bilaterally.  On weight bearing, no change in the arch height of either foot was noted, however, noted attempts were made to slightly supinate the right foot due to pain.  Additionally, the lateral column was noted to be straight and the Achilles to be centered on the posterior heel.  Heel raise testing caused pain on the sub ball of each foot with resupination of the foot.  Mild tibial varum with genu varum was also noted bilaterally.  On observation of his gait, mild intoeing was noted bilaterally to two to three degrees with knees straight.  Attempts to slightly supinate the feet due to pain were again noted.  No limp, hip drop, or shoulder drop was noted.  X-rays revealed minimal narrowing of the first metatarsophalangeal joint in keeping with degenerative change, bilaterally.  Minimal hallux valgus was noted on the right side.  A moderate-sized plantar calcaneal spur was noted on the left and a tiny plantar calcaneal spur was noted on the right.  No abnormal soft tissue swelling, soft tissue calcification was noted in either foot.  Greater than normal talocalcaneal angles, calcanealcuboid angles, and talar declination angles were noted bilaterally.  

The examiner diagnosed bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral neuroma of the third intermetatarsal space.  He concluded that, though there was no evidence of pronatory deformity on physical examination, moderate pronation of the forefoot on the rearfoot was noted in the radiographic images.  He then added that plantar fasciitis, metatarsalgia, and neuromata were as likely as not caused by pronatory instability.  He justified these conclusions by explaining that pronation of the midfoot causes strain and inflammation of the plantar fascia and intrinsic musculature, causes elevatus of the first ray and increased pressure beneath the remaining metatarsal heads, and causes frontal plane rotation of the lesser metatarsals and possible impingement of the intermetatarsal nerve.

In support of his claim for higher ratings, the Veteran's wife, T. E. H., provided a statement in February 2007, wherein she noted that his feet had deteriorated to such a degree that he could no longer jog, take walks, or participate in family activities that required walking more than a few blocks.  She indicated that he had pain nearly every day, and swelling with significant pain even when he does not try to participate in family activities.  A friend of the Veteran, D. S., also provided a supporting statement in December 2008 indicating the Veteran now walks with a limp, and that he is in constant pain.  She additionally noted that his mobility was reduced due to swelling and sensitivity in his feet.  

The Veteran also provided a statement on his own behalf in December 2008, wherein he indicated that he suffered from symptoms such as pain on manipulation, that his feet swell every time he is on his feet for any length of time, and that they are sore and swollen the next day as well.  

Based on this collective body of evidence of record, and particularly the results of the Veteran's most recent January 2012 VA compensation examination, the Board finds that the disability picture associated with his service-connected bilateral foot disability most closely approximates the criteria for a 20 percent disability rating for each foot, but no higher, under DC 5284.  His bilateral foot disability is characterized by symptoms such as pain on the heels of his feet, swelling, stiffness, weakness, pain to palpation in multiple parts of his feet, plantar calcaneal spurs, mild degenerative changes, and moderate pronation of his feet.  His diagnoses, while initially including pes planus, have more recently added bilateral plantar fasciitis, bilateral metatarsalgia, and minimal bilateral joint space narrowing in the metatarsal joints.  Additionally, minimal bilateral hallux valgus has been noted.  But rating his bilateral foot disability under DC 5284, rather than DC 5276, is more appropriate given the fact that his diagnoses no longer appear to include pes planus.


While his bilateral foot disability has been shown to have some symptoms indicative of "severe" disability, so suggestive of an even higher 30 percent rating under DC 5284, the overall severity is called into question by the noted improvement of his symptoms with orthotic devices, albeit not complete elimination of his pain and discomfort.  Moreover, the symptoms associated with his bilateral foot disability have largely not been noted to be severe in nature, as opposed to relatively "moderate" or "moderately severe" in comparison.  While severe pain to palpation was recently noted on the distal third intermetatarsal spaces bilaterally, other symptoms have been described as moderate and mild.  So given the broad spectrum of disability in his foot, the Board finds that the "moderately severe" designation, on the whole, is most appropriate.  He therefore is entitled to higher 20 percent ratings, though not even higher 30 percent ratings.  And it has never been suggested or shown that he has what amounts to actual loss of use of his feet to warrant a still greater 40 percent rating under DC 5284.

In making this determination to increase his ratings from 10 to 20 percent, though not to even higher levels, the Board also has considered whether separate or combined ratings under other potentially applicable DCs are warranted for his feet.  However, the evidence does not support the conclusion that his disability has reached a level of pronounced bilateral pes planus in order to warrant a higher 50 percent disability rating under DC 5276, primarily because he has not been shown to have marked pronation marked inward displacement, and because his symptoms have been noted to improve with the use of orthotic devices.  Therefore, the Board finds that his bilateral foot disability does not result in a "severe" level of impairment of each foot under DC 5284, and that it does not reach a level of severity for pronounced pes planus under DC 5276.

The Board also has considered other diagnostic criteria related to the feet to determine whether a higher or separate rating is warranted under any other provision.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Butts, 5 Vet. App. at 538 (the assignment of a particular DC dependent on the facts of a particular case).  While he has been noted to have some hallux valgus during the course of the appeal, the Board finds that he is not entitled to a higher or separate rating under DC 5280 or DC 5281, respectively.  In this regard, the Board observes that he has never been noted to have undergone an operation for his hallux valgus, with resection of the metatarsal head, or to have hallux valgus of such a severity as to be equivalent to amputation of the great toe.  Similarly, he has not been noted to have hallux rigidus.  Therefore, the Board finds that DCs 5280 and 5281 pertaining to hallux valgus and hallux rigidus, respectively, are not for consideration.

Furthermore, as there is no evidence of weak foot, claw foot, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones associated with his bilateral foot disability, DCs 5277, 5278, 5282, and 5283, respectively, are inapplicable.

The Board has considered, as well, whether a separate rating for metatarsalgia is warranted under DC 5279.  However, the Board finds that the symptoms associated with the Veteran's metatarsalgia are contemplated in the assessment that he has "moderately severe" bilateral foot disability under DC 5284.  As such, awarding a separate disability rating for metatarsalgia in this instance would result in pyramiding, in violation of the provisions of 38 C.F.R. § 4.14.

The Veteran's symptoms have been relatively stable throughout the appeal period.  Therefore, the higher 20 percent ratings should extend back to the receipt of his claim for an increased rating, so be retroactive to that point in time if not during the immediately preceding year.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (indicating three possible effective dates for a higher rating may be assigned depending on the facts of the particular case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

IV.  Consideration of an Extra-Schedular Rating Under 38 C.F.R. § 3.321(b)(1)

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities at issue in this appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id; see also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule § 3.321(b)(1) is applicable").  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.

The Veteran's primary complaints regarding his bilateral foot disability involve such symptoms as pain, tenderness to palpation, and an inability to stand or walk for prolonged periods, all of which are contemplated by the schedular rating criteria.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning attributable to his disability is reasonably contemplated by the Rating Schedule under the first prong of the analysis.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.

But even assuming for the sake of argument that the second prong of Thun applies, there still is no probative (meaning competent and credible) evidence that his disability has caused marked interference with his employment above and beyond that contemplated by his schedular ratings or has required any inpatient treatment, certainly not on the required frequent basis.  Instead, his evaluation and treatment has been primarily, if exclusively, on an outpatient basis.  So, in short, there is no indication the interference with his work caused by his service-connected disabilities could be considered above and beyond that contemplated by the schedular ratings assigned for these disabilities.  See 38 C.F.R. § 4.1 (2011) (indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

In conclusion, since the rating schedule adequately addresses the symptomatology for the Veteran's bilateral foot disability at issue in this appeal, referral to the Director of C&P Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is derivative or part of an increased-rating claim when the Veteran alleges the disability for which he is seeking a higher rating prevents him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison or when there is suggestion of this in the record such that this additional claim is reasonably raised.  Here, though, the record reflects that the Veteran has been gainfully employed and that his disability has not caused any marked interference with his employability.  At one point there is mention of missing about 2 days a month from work on account of this disability.  But, again, according to 38 C.F.R. § 4.1, his schedular ratings contemplate this level of absenteeism.  Moreover, although it is not required to show "total" or "complete" unemployability to establish entitlement to a TDIU, here, the fact remains that the Veteran is employed in a job that is not marginal, so substantially gainful.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001) (The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility.").  The Board therefore finds there is not a derivative TDIU claim in this instance.



ORDER

A higher 20 percent disability rating, though no greater rating, is granted for the pes planus, calcaneal spurring, and pes cavus of the right foot, subject to the statutes and regulations governing the payment VA compensation.

A higher 20 percent disability rating, though no greater rating, also is granted for the pes planus with calcaneal spurring of the left foot, also subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


